By the Court.

By the 4th section of the statute referred to by the Attorney-General, it is made an offence to have in possession any forged note payable to bearer, made like to any note issued by any bank established by law in this or in any of the United States, with intent to pass it as a genuine note. Neither of the notes described in the indictment is within the description given by this section, as it is alleged that the defendant well knew that no such banks existed as are named in the indictment. Therefore, if the indictment had concluded against the statute, it could not have been maintained; and it would be doing violence to all the rules of construing penal statutes, to extend the provisions of the 7th section to the notes described in this indictment. The allegations amount only to an intention to cheat, which at common law is not indictable, and the indictment does not conclude against any statute.

The defendant was discharged,.